Citation Nr: 0844289	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lower back 
disability, to include herniated nucleus pulposus L4-L5 and 
L5-S1, degenerative joint disease of the thoracolumbar spine, 
and lumbosacral strain.  

2.  Whether the evaluation assigned for traumatic chest wall 
defect and pneumothorax was clearly and unmistakably 
erroneous.

3.  Whether the evaluation assigned for scars, asymptomatic, 
left anterior chest and left scapula entrance sites, left 
upper posterior exit wound site, and bullet excision site 
scar, right scapula, asymptomatic, was clearly and 
unmistakable erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran & Spouse

ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issues of (1) Whether the evaluation assigned for 
traumatic chest wall defect and pneumothorax was clearly and 
unmistakably erroneous and (2) whether the evaluation 
assigned for scars, asymptomatic, left anterior chest and 
left scapula entrance sites, left upper posterior exit wound 
site, right scapula, asymptomatic, were clearly and 
unmistakably erroneous are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for 
the residual of lumbosacral strain because the veteran lacked 
a diagnosis of a chronic back disability; the veteran did not 
appeal this decision within one year of notification.  

2.  A December 2003 rating decision denied the veteran's 
claim to reopen his service connection claim for the residual 
of lumbosacral strain because he failed to present new and 
material evidence related to this claim.

3.  Evidence added to the record since the December 2003 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
lower back disability, and raises a reasonable possibility of 
substantiating that claim.

4.  The veteran received treatment for a lower back injury, 
while in service.

5.  The veteran was examined for VA purposes in June 2005, 
and diagnosed with a low back disability.  

6.  The preponderance of the evidence relates the veteran's 
current back disability to service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 2003 
rating decision denying the veteran's application for service 
connection for a low back disorder is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  A chronic low back disorder, to include a herniated 
nucleus pulposus, L4-5 and L5/S1 degenerative joint disease 
of the thoracolumbar spine, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




New and Material Evidence

The Board notes that the veteran previously filed a claim for 
a lower back disability that was denied in a June 1999 rating 
decision because the veteran had failed to show the chronic 
nature of his back condition.  Ultimately, this decision 
became final, after the veteran failed to appeal the decision 
within the prescribed time.  38 U.S.C.A. § 7105 (West 2002).  
A December 2003 rating decision continued this denial, on the 
basis that the veteran failed to present new and material 
evidence sufficient to warrant the reopening of his claim.  
The veteran again filed a claim to have his service 
connection claim for a lower back disability reopened and 
granted, in November 2004.  A July 2005 rating action 
reopened and denied (on the basis that there was no nexus 
between his in service injury and his present back 
disability) the veteran's claim.  It is with respect to this 
decision that the veteran has perfected the present appeal.  

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the December 2003 rating decision.  The additional 
evidence added to the record includes a VA medical exam dated 
June 2005, which diagnosed the veteran with herniated nucleus 
pulposus L4/L5 and L5/S1, and degenerative disk disease of 
the thoracolumbar spine.  Additionally, VA medical records 
from December 2004 to October 2007 reference the veteran's 
multiple treatments for lower back pain.  Private physical 
therapy records and a May 2008 statement from the veteran's 
mother have also been added to the record.  

The evidence of record at the time of the December 2003 
rating decision failed to demonstrate the veteran had a 
chronic back disability, just as it did in June 1999.  The 
veteran has now presented evidence related to a previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence which provides support for his 
contention that he has a chronic lower back disorder which is 
related to service.  The Board, therefore, finds the newly 
submitted documents to be new and material evidence, within 
the meaning of 38 C.F.R. § 3.156(a) and the claim for service 
connection is reopened.  

Service Connection Claim 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Board notes that a June 2005 VA examination diagnoses the 
veteran with a herniated nucleus pulposus L4/L5 and L5/S1, 
and degenerative joint disease of the thoracolumbar spine.  
Having demonstrated a current chronic disability and in 
service treatment for a back disability, the Board must 
consider evidence related to the veteran's claim that his 
current lower back disorder is related to his military 
service.  See 38 C.F.R. § 3.303.

The veteran's service treatment records indicate that he 
sought treatment on multiple occasions for a lower back 
injury.  In June 1991, the veteran received treatment for 
pain radiating from his lower spine to his hips, and the 
doctor diagnosed him with mild muscle strain to the lower 
back.  A March 1992 service treatment record notes the 
veteran's injury to his tailbone, after a fall, two week 
prior, that limited his back range of motion to 15 degrees 
and caused pain at the L5 spine area.  Ultimately, the 
veteran was diagnosed with lumbosacral spine strain and 
ordered one day of bed rest and not to lift over 15 lbs for 
the next four days.  

An April 1992 service treatment note indicates the veteran 
continued to experience right lower back pain, but had 
greater range of motion.  At this time the doctor changed his 
assessment to lumbosacral spine strain, resolving.  Finally, 
a November 1992 service treatment note again documents the 
veteran's complaints of lower back pain radiating from his 
lower back into his legs and his diagnosis with sacroiliac 
joint irritation.  

The veteran's March 1993 separation examination noted no 
abnormalities associated with the veteran's lower back.  
However, notations are made that the veteran experienced 
stiffness and pain in his upper back, which was associated 
with a gun shot wound incurred in service.  At this time, 
there is no indication that the veteran complained of lower 
back pain.  

Though finding the veteran had a current lower back disorder, 
a June 2005 VA examination weighs against a nexus between the 
veteran's in service back injury and any current back 
disability.  After noting the veteran's account of his in 
service injury and the current pain experienced, the examiner 
conducted a physical examination of the veteran and reviewed 
x-rays of the veteran's back.  Ultimately, the examiner 
determined that the veteran had a herniated nucleus pulposus, 
and L5/S1degnerative joint disease of the thoracolumbar 
spine.  The examiner then concluded that the veteran's lower 
back condition was less likely than not (less than 50/50 
probability) related to his military service or his in 
service back injury.  Of particular importance to the 
examiner in reaching this opinion was the lack of medical 
treatment records from 1993 to 1999 related to the veteran's 
back and the veteran's normal March 1993 separation 
examination.

On the other hand, the veteran's primary care VA physician 
wrote a May 2008 medical opinion that weighs in favor of a 
nexus between the veteran's in service back injury and his 
current back disability.  The veteran's primary care 
physician indicates he began treating the veteran in December 
1999 and that the veteran complained of lower back pain that 
radiated to his lower extremities.  The physician also 
indicated that the veteran stated that his lower back pain 
was intermittent but later became constant and persistent.  
Based on his examination of the veteran, the VA primary care 
physician diagnosed the veteran with lumbar radiculopathy and 
chronic myofacial back pain.  Based on his past treatment of 
the veteran, and the history provided of the veteran's in 
service back injury, the veteran's primary care VA physician 
opined that he veteran's chronic lower back pain is related 
directly to the veteran's military service.  

The Board must assess the credibility of all evidence, 
including medical evidence, to determine its probative value, 
accounting for evidence that it finds persuasive or 
unpersuasive, and providing reasons for rejecting any piece 
of evidence that is favorable to the claimant.  Equal weight 
is not accorded to each piece of evidence contained in the 
record; not every item of evidence has the same probative 
value.  Nevertheless, when after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefits of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

The Board notes that there is a significant gap between the 
veteran's post service treatment of lower back pain and his 
in service lower back treatment, however, the Board finds 
that the veteran is competent and credible to testify as to 
the continuity of his symptoms.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Though his March 1993 separation 
examination noted no abnormalities, in a March 1999 VA 
examination, the veteran indicated that he experienced 
intermittent back pain beginning in 1992 and such pain 
increased in severity in approximately 1997.  The Board finds 
that the veteran's description of his lower back pain as 
intermittent accounts for the lack of treatment of this 
condition prior to 1999 and explains his lack of complaints 
of low back pain during his July 1993 VA examination.  
Additionally, the veteran's account of his in service injury 
to his VA primary care physician, and on every other 
occasion, is consistent with his service treatment record, 
giving these statements greater credibility.  Accordingly, 
the Board finds that the veteran's statements regarding the 
continuity of his symptoms to be credible.

After weighing the above medical evidence, the Board finds 
that the evidence in favor of the veteran's claim is more 
probative, persuasive, and credible than against his claim.  
Though there is a gap in treatment from the veteran's last in 
service treatment and 1999, the Board has found the veteran's 
account of his back pain since a service injury to be 
persuasive and credible.  Additionally, the VA examiner's 
negative opinion fails to adequately account for the 
veteran's credible statements as to the continuity of his 
back pain since service, or to explain why such account is 
not credible.  The Board finds the veteran's assertion of 
continuity of back symptoms (i.e. pain) to be credible and 
the file contains no evidence to suggest there was an 
intervening injury to his back.  Further, there is a 
competent medical opinion linking the veteran's condition to 
service.  Consequently, the Board finds that the positive 
medical opinion linking the veteran's current lower back 
disorder to service, coupled with the veteran's credible 
accounts of intermittent back pain since the service injury 
separation, provide support for the veteran's service 
connection claim.  Thus, service connection for a back 
disorder is warranted.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a lower back disability, to 
this extent the appeal is granted.

Service connection for a back disability is granted.


REMAND

In March 2008 the veteran filed a timely notice of 
disagreement related to a September 2007 rating action 
denying revision of his rating for traumatic chest wall 
defect, pneumothorax, and for scars, asymptomatic, left 
anterior chest and left scapula entrance sites, left upper 
posterior exit wound site, and bullet excision site scar, 
right scapula, asymptomatic.  See 38 C.F.R. § 20.302.  At 
this time, the veteran alleged clear and unmistakable error.  

In September 2008, the veteran was provided a statement of 
the case, related to these issues, and the revisions remained 
denied.  In September 2008, the veteran submitted evidence 
related to his gun shot wound rating, and a correspondence 
simply stating "Please submit a copy of this letter for my 
appeal."  Though not on a Form 9, the Board liberally 
construes this statement, in conjunction with its timing and 
the evidence submitted with it, as a substantive appeal to 
the Board on both issues listed in the September 2008 
statement of the case.  See 38 C.F.R. § 20.202.  
Consequently, the Board properly has jurisdiction over these 
claims, though it does not appear on the formal 
certification.  See 38 C.F.R. § 19.35.  However, additional 
actions are necessary by the AMC/RO to comply with due 
process.  

When an issue is appealed, the veteran, or his or 
representative, will be provided sufficient opportunity to 
provide additional argument to the Board related to the 
issue, or issues, on appeal.  See 38 C.F.R. § 20.600.  
However, a review of the claims file indicates that the 
Disabled American Veteran (DAV), the veteran's accredited 
representative on appeal, did not submit a completed 
Statement of Accredited Representation in Appealed Case (VA 
Form 646), prior to this matter coming to the Board for 
review.  In fact, it is unclear if the RO provided the DAV 
local representative with the VA Form 646 and provided an 
opportunity to review the case file prior to the file being 
sent to the Board.  In the interest of due process and 
fairness, concerning these issues, this must be done prior to 
appellate consideration of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should solicit, and 
document its efforts to obtain a completed 
VA Form 646, or equivalent, from the 
appellant's representative prior to 
certifying the appeal to the Board.  The 
representative should be offered the 
opportunity to review the claims folder as 
needed.  If, for some reason contact 
cannot be made with the representative, 
the veteran should be notified to ensure 
that his due process rights are protected.  

2.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  The 
purpose of this remand is to comply with 
due process of law.  No action by the 
appellant is required until he receives 
further notice.  The Board intimates no 
opinion, either legal or factual, as to 
the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


